Citation Nr: 0119041	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  97-18 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for paranoid delusional disorder, grandiose and persecutory 
type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 21, 1979 to 
August 20, 1983 and from March 12, 1987 to June 20, 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico.  The RO granted 
entitlement to service connection for the veteran's paranoid 
delusional disorder and assigned an evaluation of 30 percent, 
effective June 21, 1989, the day following the date of 
separation from the second period of active service.  

Initially, this matter was before the Board in February 1998.  
At that time, the Board determined the medical evidence of 
record was insufficient for rating purposes and remanded the 
case for further development consistent with its order.  

In November 1999 the RO affirmed the 30 percent evaluation 
for paranoid delusional disorder, grandiose and persecutory 
type.

The case has since been returned to the Board for further 
appellate review. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. The veteran's service-connected paranoid delusional 
disorder, persecutory and grandiose type, produces severe 
impairment of social and industrial adaptability.

3. The veteran's service-connected paranoid delusional 
disorder, persecutory and grandiose type, precludes the 
ability to secure or follow a substantially gainful 
occupation.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation of a paranoid 
delusional disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 
4.3, 4.7 (2000); 38 C.F.R. §§ 4.16(c), 4.129, 4.130, 4.132, 
Diagnostic Code 9208 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria for Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  




In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

Effective November 7, 1996, during the pendency of this 
appeal, the VA Schedule, 38 C.F.R. Part 4, was amended with 
regard to rating mental disorders.  61 Fed. Reg. 52695 (Oct. 
8, 1996) (codified at 38 C.F.R. § 4.130).  





Under the revised criteria for mental disorders, effective 
November 7, 1996, a 30 percent evaluation is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and occupation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130; Diagnostic Codes 9201-9210 (2000).

Under the revised criteria for mental disorders, effective 
November 7, 1996, a 50 percent evaluation is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

The revised criteria provide a 70 percent evaluation for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code that represents the dominant (more disabling) 
aspect of the condition.  38 C.F.R. § 4.126 (2000).

Prior to November 7, 1996, a 30 percent evaluation was 
warranted when manifested by definite impairment of social 
and industrial adaptability.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

Prior to November 7, 1996, a 50 percent rating for a 
psychotic disorder was warranted when manifested by 
considerable impairment of social and industrial 
adaptability.  Evidence of psychotic symptomatology, which 
was less than that necessary for a total schedular rating but 
which produced severe impairment of social and industrial 
adaptability, warranted the assignment of a 70 percent 
evaluation.  A 100 percent evaluation was warranted by active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness, as to have produced total social 
and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Codes 9201-9210 (1996).

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129 (1996).  

In evaluating impairment resulting from ratable psychiatric 
disorders, social inadaptability was to be evaluated only as 
it affected industrial adaptability.  Id.  The principle of 
social and industrial inadaptability as the basic criterion 
for rating disability from the mental disorders contemplated 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  

Two of the most important determinants were time lost from 
gainful work and decrease in work efficiency.  Id.  It was 
for this reason that great emphasis was placed upon the full 
report of the examiner, descriptive of actual symptomatology.  
Id.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" was not determinative of 
the degree of disability, but the report and the analysis of 
the symptomatology and the full consideration of the whole 
history was.  Id.




38 C.F.R. § 4.16(c) was in effect when the claim was filed 
and was subsequently repealed effective November 7, 1996.  In 
essence, this regulation provided that if there is only one 
compensable service-connected disability, which is a mental 
disorder assigned a 70 percent evaluation, and the evidence 
shows that the veteran is unable to secure or follow a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent scheduler evaluation under the 
appropriate diagnostic code. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107). 


Analysis
Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas, supra, (where a law or regulation 
changes after the claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version more favorable to the veteran applies). 

On November 9, 2000, the President signed into law the VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).   

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by VCAA.  VCAA of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

Here, the Board finds that all relevant evidence necessary 
for an equitable resolution of the veteran's claim has been 
identified and obtained.  Any outstanding evidence relevant 
to his paranoid delusional disorder claim not already 
obtained by the Board is without prejudice to him, since a 
favorable finding as to the benefit sought has been rendered.  
38 U.S.C.A. § 7261(b) (West 1991).   

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).
 
Evaluation of Delusional Disorder

This case was previously remanded by the Board for further 
development, to include a VA psychiatric examination.  VA 
regulations provide that, as to increased ratings and certain 
original claims, when a veteran fails to report for a 
scheduled medical examination without good cause the claim 
shall be denied, without review of the evidence of record.  
See 38 C.F.R. § 3.655(b) (2000).  In this case, however, 
entitlement to the benefit sought can be granted without a 
current VA examination. See 38 C.F.R. § 3.655(a) (2000).  
  
The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).   

The Board reiterates that it must apply whichever scheduler 
criteria are more favorable to the veteran, between those in 
effect prior to November 7, 1996, and those effective on that 
date, because his claim was filed before the scheduler 
criteria were changed.  Karnas, supra.  In this case, it has 
been determined that the regulations in effect prior to 
November 7, 1996 are more favorable to him, for reasons 
discussed below.

During active duty in March 1989, the veteran was admitted to 
William Beaumont Army Medical Center, after showing 
increasing agitation and preoccupation with persecutory 
ideas.  By May 1989, paranoid ideation had developed into a 
full-blown persecutory delusional system.  

In his submissions, the veteran has specifically argued that 
he is entitled to a 100 percent evaluation.  Under the 
current criteria, a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.   

Under the criteria in effect at the time the veteran's claim 
was filed, a 70 percent evaluation for a psychotic disorder 
only required a showing of "severe" impairment of social 
and industrial adaptability.  38 C.F.R. Part 4, Diagnostic 
Codes 9201-9210.  In conjunction with the application of 
38 C.F.R. § 4.16(c) (also repealed November 7, 1996), the 
Board finds that the prior regulations favor his claim.    




With specific reference to the veteran's paranoid delusional 
disorder, the Physical Evaluation Board (PEB) for the Army 
Reserve National Guard convened in May 1989 and held that 
"the soldier's condition . . . is considered sufficient 
evidence of physical unfitness."  Two weeks later, he was 
relieved from completing any remaining active duty service 
because of the PEB's findings.  

In July 1989, the veteran told a VA examiner that although he 
was discharged in June 1989, he actually stopped performing 
in-service work activity in December 1988.  

A September 1991 psychiatric evaluation described the 
diagnosis of delusional disorder as severe.  The examiner 
opined that there was strong evidence of continued paranoid 
ideation based on mere shadows of truth.  The examiner also 
noted the veteran had obtained a job for several months after 
military discharge but soon lost the position and could not 
obtain further employment; it was recommended he continue 
with VA's rehabilitation program.  

In April 1992, the Social Security Administration (SSA) 
determined the veteran's mental disorder caused "marked" 
difficulties in maintaining social functioning and that 
deficiencies in concentration, persistence, and pace were 
"often."  

Mental health treatment from Kirtland Air Force Base in 1994 
indicates a continued diagnosis of paranoia, which required 
referral for medication and ongoing monitoring.  

More recent submissions by the veteran reflect wholly 
unfounded allegations consistent with continued 
symptomatology of his diagnosed delusional disorder, 
grandiose and persecutory type.  For instance, in June 1996, 
he submitted a statement to the RO essentially claiming he 
suffered from human rights violations while in the care of 
William Beaumont Army Hospital because they allegedly told 
him he was to be used for research and organ donation.  
He provided a copy of 10 C.F.R., Part 605, pertaining to a 
special research grant program at the United States 
Department of Energy.  Handwritten on the submitted 
regulations, he accused the United States government of 
terrorism, slander, harassment, intentional misconduct, 
psychological warfare, racism, and other violations 
perpetrated against him.  

In another example from many in the record, the veteran 
requested a copy of his January 1999 travel Board hearing 
because he had disclosed during the hearing an alleged trade 
secret regarding a purportedly drought-resistant type of 
tree, which he claimed as his own invention and thus his 
intellectual property.   

In connection with his SSA disability claim, the veteran 
underwent a comprehensive psychiatric evaluation in March 
1998.  Clinical impression included a diagnosis of a severe 
paranoid personality disorder, with the presence of 
unemployment listed as a psychosocial stressor.  

New Mexico's Division of Vocational Rehabilitation conducted 
a psychological evaluation in June 1998, which reported the 
veteran "does not appear to have the ability to manage 
substantially gainful employment at this time.  The examiner 
noted that the reported history and symptoms were consistent 
with a diagnosis of delusional disorder, persecutory and 
grandiose type.   

The record, in total, shows that the veteran's delusional 
disorder is severe in areas of social and industrial 
adaptability.  While not determinative on the issue, 
examiners have generally described the claimed mental 
disorder as "severe."  More importantly, his disorder 
manifests itself primarily with paranoid and persecutory 
delusional thoughts, which recur frequently throughout the 
evidentiary record, as documented by numerous mental health 
professionals in describing the relevant symptomatology.  
38 C.F.R. § 4.130.  The Board therefore finds that, since his 
June 1989 discharge from active service, his disorder has 
warranted and continues to warrant an evaluation of 70 
percent under the prior criteria.




As previously set forth, if there is only one compensable 
service-connected disability, which is a mental disorder 
assigned a 70 percent evaluation, and the evidence shows that 
the veteran is unable to secure or follow a substantially 
gainful occupation, the mental disorder shall be assigned a 
100 percent scheduler evaluation under the appropriate 
diagnostic code.  38 C.F.R. § 4.16(c).  

The veteran is service-connected for only one other 
disability - post-operative residuals of a right inguinal 
hernia, and it is rated as noncompensable.  The evidence 
shows he has not been able to maintain gainful employment.  
In fact, there is no indication of any significant post-
service work history.  Although he obtained employment 
shortly after discharge 12 years ago, he could not maintain 
that employment.  It is noteworthy that his delusional 
disorder caused an inability to work even during active duty, 
thus prompting his discharge.  Throughout the record, 
comprehensive assessments note unemployability or serious 
functional limitations in work-related mental activities.   

The Board therefore finds that the service-connected mental 
disorder, established herein as warranting a 70 percent 
evaluation, precludes the veteran from securing or following 
a substantially gainful occupation and thus shall be assigned 
a 100 percent evaluation.  38 C.F.R. § 4.16(c).  

With the issue of unemployability raised throughout the 
evidence of record, the Board has considered the possibility 
a claim of total disability based on individual 
unemployability (TDIU) has been raised.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In the current 
appeal, however, the Board finds that the grant of the 
increased evaluation renders moot any issue of a TDIU.  A 
claim for a TDIU for a particular service-connected 
disability need not be considered when a schedular 100-
percent rating is already in effect for a service-connected 
disability.  VAOPGCPREC 6-99.  

The Board concludes that the evidence supports a finding the 
veteran is entitled to an initial evaluation of 100 percent 
for a delusion disorder, effective June 21, 1989.  Gilbert, 
supra.  Furthermore, the 100-percent evaluation obviates any 
need for a "staging" of ratings.  See Fenderson, supra.


ORDER

Entitlement to an initial evaluation of 100 percent for a 
delusional disorder is granted, subject to the governing 
criteria applicable to the payment of monetary awards.   



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

